MEMORANDUM2
Samer Georges Farah-Wardeh, a native and citizen of Syria, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of the immigration judge’s denial of his application for discretionary relief pursuant to section 212(c) of the Immigration and Nationality Act. We lack jurisdiction to review petitions filed by aliens who are deportable because they committed an “aggravated felony.” See 8 U.S.C. § 1101(a)(43)(A); Briseno v. INS, 192 F.3d 1320, 1322 (9th Cir.1999). The petition for review is therefore dismissed.
PETITION FOR REVIEW DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.